Exhibit 10.2

 

FACS RATE OPTION

 

AUTOMATED LINE OF CREDIT SWEEP AMENDMENT

 

This Amendment is made this 22nd day of June, 2004, and is incorporated into and
shall be deemed to amend and supplement that certain Loan Agreement evidenced by
a Revolving Loan Note, dated June 27, 2003, (the “Note”), and First Amendment
dated June 11, 2004 from Mohegan Tribal Gaming Authority, an instrumentality of
the Mohegan Tribe of Indians of Connecticut with its principal place of business
at 1 Mohegan Sun Boulevard, Uncasville, CT 06382 (the “Borrower”) in favor of
FLEET NATIONAL BANK, a national banking association organized and existing under
the laws of the United States of America, with its main office located at 157
Church St., 26th Floor, New Haven, CT 06510 (the “Bank”), evidencing a certain
line of credit arrangement in the maximum principal amount of twenty-five
million dollars ($25,000,000)(the “Line of Credit”).

 

The Note, together with any and all other guaranties, instruments, documents,
contracts or agreements which evidence, secure or otherwise relate to the
Borrower’s obligations with respect to the Line of Credit arrangement, all as
modified by any prior amendments are herein collectively referred to as the
“Loan Documents.”

 

WHEREAS, the Borrower has executed and delivered to the Bank an Automated Credit
Sweep Service Agreement, dated June 22, 2004 (the “Service Agreement”), and has
accepted all of the terms and conditions of all other client or account
agreements referenced in, and executed in connection with, the Service
Agreement; and

 

WHEREAS, the Borrower and the Bank desire to amend the Loan Documents to
establish a link between (i) Demand Deposit Account No. 0068567440 in the name
“BANK of AMERICA NATL TR & SAV ASSC AS ADM AGENT AS SECURED PARTY WITH RESPECT
TO THE MOHEGAN TRIBAL GAMING AUTHORITY” (the “Account”) and (ii) the Line of
Credit, in order to provide for, among other things, automatic advances
(“Automated Sweep Advances”) under the Line of Credit to fund debits to the
Account that are not otherwise covered by available funds (“Debits”) and
automatic repayment of principal and payment of interest on the Automated Sweep
Advances outstanding under the Line of Credit from funds in the Account; and

 

WHEREAS, the Borrower has requested that Automated Sweep Advances be
automatically authorized under the Line of Credit to fund any Debits to the
Account, and to maintain any applicable pre-set Target Balance, as defined in
the Automated Credit Sweep Service Agreement, subject to the availability of
credit under the Line of Credit; and

 

WHEREAS, the Borrower has requested that any available funds in the Account at
the end of the day, subject to any applicable pre-set Target Balance, be used to
repay any principal amounts due to the Bank under the Line of Credit outstanding
as a result of Automated Sweep Advances; and

 

WHEREAS, the Borrower and the Bank have agreed to create an additional interest
rate option to be applicable to Automated Sweep Advances under the Line of
Credit, which option shall be available to the Borrower during the period in
which the Deposit Account is linked to the Line of Credit (the “Fleet Automated
Credit Sweep Interest Rate Option”); and



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Bank agree to the modification of the Loan
Documents to establish the requested linkage between the Account and the Line of
Credit and to effectuate certain other agreed upon modifications, but only upon
the terms and conditions set forth hereinafter.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Bank and the Borrower agree that the Loan
Documents are hereby amended and supplemented, effective as of date hereof, as
follows:

 

Section 1. Automatic Overdraft Advances.

 

1.1 The Line of Credit is linked to the Account. To the extent that credit is
available under the Line of Credit, and provided that the Bank has not
terminated the linkage to the Account, Advances under the Line of Credit shall
be made by the Bank on an automatic basis to fund Debits to the Account (that,
in the absence of the Line of Credit, would result in an overdraft), and to
maintain any applicable pre-set Target Balance. Such Automated Sweep Advances
shall not require the authorization of the Borrower. Any Automated Sweep
Advances under the Line of Credit affirmatively desired by the Borrower may be
initiated only by accessing the Account directly via check or other method
deemed appropriate by the Bank.

 

1.2 An Automated Sweep Advance under the Line of Credit shall not occur if the
Unused Facility Amount under the Line of Credit has been terminated by the Bank,
or if the Unused Facility Amount is insufficient to cover the full amount of the
overdraft or the full amount necessary to maintain any applicable pre-set Target
Balance, as the case may be, or if the Unused Facility Amount is suspended in
accordance with the terms of the Loan Documents, or if the total of Advances
outstanding under the Line of Credit together with the amount of any Automated
Sweep Advance would exceed the maximum principal amount ($25,000,000.) under the
Loan Documents. The Borrower agrees that the Bank has the right to decline, at
any time in the exercise of its sole discretion, to make an automatic Advance to
the Borrower under the Line of Credit.

 

1.3 If the Loan Documents require that the Borrower submit a borrowing base
certificate or accounts receivable aging report or other collateral monitoring
report and such certificate or report is not submitted within fifteen (15) days
of its due date, the Bank shall reduce the amount available under the Line of
Credit to repay Debits in the Account to $1.00 until the borrowing base
certificate or report is received and the maximum credit limit is determined by
the Bank.

 

Section 2. Repayment of Line of Credit.

 

2.1 ¨ Daily Repayment of Principal/Monthly Payment of Interest. If this box is
checked, the aggregate amount of Automated Sweep Advances outstanding under the
Line of Credit shall be automatically debited from the Account and repaid on a
daily basis, provided that there are available funds in the Account and subject
to any applicable Target Balance. Interest due on Automated Sweep Advances
outstanding under the Line of Credit shall be automatically debited from the
Account and repaid from available funds in the Account on the day of each month
specified for the payment of interest in the Loan Documents (“Interest Payment
Date”), subject to any applicable Target Balance. Any available funds in the
Account on the Interest Payment Date shall be used to satisfy the monthly
interest payment first, with any excess to be applied to principal as set forth
above. Partial repayments will continue as funds become available until
repayment is made in full. If there are insufficient funds available in the
Account to cover the payment of amounts due for interest on the outstanding
principal in accordance with the payment schedule set forth above, an Automated
Sweep Advance under the Line of Credit shall automatically occur to fund such
payment to the extent that there is availability under the Line of Credit.

 

2



--------------------------------------------------------------------------------

x Daily Repayment of Principal and Daily Payment of Interest. If this box is
checked, the aggregate amount of Automated Sweep Advances outstanding under the
Line of Credit, plus accrued interest or other amounts due to the Bank, shall be
automatically debited from the Account and repaid on a daily basis, provided
that there are available funds in the Account and subject to any applicable
Target Balance. If the funds available in the Account are less than the amount
necessary to repay the aggregate amount of Automated Sweep Advances due to the
Bank under the Line of Credit, a partial repayment shall be debited from
available funds in the Account, subject to any applicable Target Balance.
Partial repayments will continue as funds become available until repayment is
made in full. If there are insufficient funds available in the Account to cover
the payment of amounts due for interest on the outstanding principal in
accordance with the payment schedule set forth above, an Automated Sweep Advance
under the Line of Credit shall automatically occur to fund such payment to the
extent that there is availability under the Line of Credit.

 

2.2 The Line of Credit is considered “delinquent” when the interest and any
other amounts due to the Bank under the terms of the Loan Documents have not
been paid as required by the terms of the Loan Documents. Notwithstanding the
foregoing, late fee charges will not be imposed on the Automated Sweep Advances
while the link between the Line of Credit and the Account is in effect.

 

2.3 Subject to Section 5.1, repayment of Automated Sweep Advances due under the
Line of Credit may be made only by deposit to the linked Account and automatic
debit by the Bank of available funds in the Account to satisfy the amounts due.
Items on deposit include wire transfers to the Account, electronic items, cash
and check deposits and any other credit items deemed to be on deposit by the
Bank.

 

Section 3. Fleet Automated Line of Credit Sweep Interest Rate Option

 

3.1 During the period in which the Deposit Account is linked to the Line of
Credit, the outstanding principal of all Automated Sweep Advances under the Line
of Credit, at the Borrower’s option, shall accrue interest at a variable rate
equal to the FACS Rate, as defined below, plus 1.00% per annum (the “FACS Rate
Option”). The Borrower may elect the FACS Rate by written notice to the Bank.
The FACS Rate shall remain in effect for all Automated Sweep Advances under the
Line of Credit until such time as the Borrower provides five (5) day prior
written notice to the Bank that it has elected to discontinue the FACS Rate
Option. For any principal amount due under the Line of Credit, from time to
time, with respect to which the FACS Rate has not been designated in accordance
with the provisions of this paragraph, interest shall accrue as set forth in the
Loan Documents. The FACS Rate is an interest rate option that is available to
the Borrower in addition to any other rate options available to it under the
terms of the Loan Documents. In the event that the Bank terminates the automated
line of credit arrangement as described in Section 5.3, the FACS Rate shall
cease to be available to the Borrower and the interest rate would be determined
as set forth in the Loan Documents.

 

For the purposes of this Amendment, the following terms shall have the following
meaning:

 

“FACS Rate” means a fixed interest rate equal to LIBOR for the interest period
of one month plus .75% per annum. The FACS Rate shall be adjusted on a monthly
basis to reflect changes in LIBOR. Changes in the rate of interest resulting
from changes in LIBOR shall take effect

 

3



--------------------------------------------------------------------------------

immediately without notice or demand of any kind. Any interest period which
would otherwise end on a day which is not a Banking Day shall end on the next
preceding or succeeding Banking Day as is the custom in the London interbank
market. “Banking Day” means, in respect of any city, any date on which
commercial banks are open for business in that city.

 

“LIBOR” means as applicable to the interest period of one month (“Interest
Period”), the rate per annum as determined on the basis of the offered rate for
deposits in U.S. dollars, for a period of time comparable to such Interest
Period, which appears on Telerate page 3750 as of 11:00 a.m. London time on the
day that is two (2) London Banking Days preceding the first day of such Interest
Period; provided however, if the rate described above does not appear on the
Telerate System on any applicable interest determination date, then the LIBOR
Rate shall be the rate offered for deposits in U.S. Dollars in the London
interbank market for a period substantially equal to the Interest Period,
determined by the Bank in a commercially reasonable manner. In the event that
the Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR deposits of the Bank then for any period during
which such Reserve Percentage shall apply, the LIBOR Rate shall be equal to the
amount determined above divided by an amount equal to one (1) minus the Reserve
Percentage. “Reserve Percentage” shall mean the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
“Euro-currency Liabilities” as defined in Regulation D. “Interest Period” means,
initially, the period commencing on the date hereof and ending on the day
immediately preceding the first payment date identified in the Payment Schedule,
and thereafter, the period from and including the immediately preceding payment
date to but excluding the following payment date.

 

Section 4. Representations and Warranties

 

4.1 The Borrower represents, warrants and covenants to the Bank on a continuing
basis that (i) the Borrower (if not an individual) is and shall remain duly
organized, validly existing, and in good standing with the power and authority
under applicable law and its charter or other organization document to carry on
its business as now being conducted, (ii) this Amendment is and shall remain
duly authorized, executed, and delivered and the legal, valid, and binding
obligation of the Borrower, enforceable in accordance with its terms, (iii)
signing, delivering, and performing the Amendment by the Borrower does not and
shall not conflict with any charter provision, by-law, resolution, or other
organization agreement of the Borrower or with any indenture, instrument,
agreement, or undertaking of or applicable to the Borrower, or with any law,
regulation, order, or governmental consent applicable to the Borrower, and (iv)
no information now or hereafter furnished by the Borrower to the Bank in
connection with this Amendment is or shall be materially false or misleading
when furnished.

 

Section 5. Miscellaneous Provisions

 

5.1. Notwithstanding anything herein to the contrary, the Bank reserves the
right to mail an invoice to the Borrower, at any time and from time to time, for
the entire unpaid principal balance and accrued interest plus any late fees or
other amounts due under the Line of Credit. In addition, the Bank reserves the
right to collect payment from the Borrower by check or any other payment method
at the time the Line of Credit terminates, whether such termination is voluntary
or the result of demand by the Bank or an event of default, or at the time the
Borrower requests payoff information in anticipation of closing the Line of
Credit, or any other time deemed appropriate by the Bank.

 

4



--------------------------------------------------------------------------------

5.2 If the Note is payable on a demand basis, the entire principal balance of
any and all Advances under the Line of Credit shall be due and payable to the
Bank ON DEMAND. In no event shall the payment method described herein be
construed as a limitation on the Bank’s right under the Loan Documents to demand
full payment of any or all Advances at any time.

 

5.3. The Borrower acknowledges and agrees that the Bank may sever the link
between the Line of Credit and the Account at any time. If the link is severed,
no Automated Sweep Advances will be made under the Line of Credit to fund Debits
in the Account. The Bank may continue to automatically debit the Account for
amounts due to it for principal, interest and late fees in accordance with the
terms of the Loan Documents.

 

5.4 This Second Amendment shall amend and supplement the Loan Documents for as
long as the linkage between the Line of Credit and the Account is in effect. In
the event of a conflict between the terms of the Loan Documents and this Second
Amendment, the terms of this Amendment shall control. The Borrower acknowledges
and agrees that all of the terms and conditions of the Loan Documents shall
remain in full force and effect, except as expressly modified herein. In no
event shall this Second Amendment constitute or be construed as a waiver or
release of the obligations of any maker, guarantor, endorser, or other person
liable for the Borrower’s obligation under the Loan Documents, and the
obligations of all such parties shall remain in full force and effect. Any
security interest, mortgage, lien or other interest of the Bank in any
collateral securing the Note shall remain in full force and effect and shall
continue to secure all obligations of Borrower under the Note, without any
change, loss or impairment of the priority of such security interest, mortgage,
lien or other interest.

 

5.5 All notices to or upon the parties hereto shall be in writing, shall be
given or made to the party to which such notice is required or permitted to be
given or made under this Amendment at the address set forth below or at such
other address as any party hereto may hereafter specify to the other in writing,
and (unless otherwise specified herein) shall be deemed delivered on receipt, if
delivered by hand, or five (5) Business Days after mailing, and all mailed
notices shall be by registered or certified mail, postage prepaid:

 

If to the Borrower to: Mohegan Tribal Gaming Authority, 1 Mohegan Sun Boulevard,
Uncasville, CT 06382, Attn: Jeffrey E. Hartman. If to the Bank to: Fleet
National Bank, 157 Church St., 26th Floor, New Haven, CT 06510, Attn: William E.
Lofgren.

 

IN WITNESS WHEREOF, the Bank and the Borrower have duly executed, sealed and
delivered this Amendment as of the date and year first above written.

 

    

Mohegan Tribal Gaming Authority

/s/ Peter J. Roberti

--------------------------------------------------------------------------------

  

By:

 

/s/ Jeffrey E. Hartmann, EVP/CFO

--------------------------------------------------------------------------------

Witness

      

Name/Title:

 

 

--------------------------------------------------------------------------------

      

Jeffrey E. Hartmann

--------------------------------------------------------------------------------

Witness

      

Individual

 

    

FLEET NATIONAL BANK

/s/ Richard D. Evans

--------------------------------------------------------------------------------

  

By:

 

/s/ William E. Lofgren, Sr. Vice President

--------------------------------------------------------------------------------

Witness

      

Name/Title:

 

5